PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On March 11, 1998, at approximately 4:00 p.m. claimant Carol M. Benninger was traveling in her vehicle on Route 19 in Clarksburg, Harrison County. As she proceeded along the road, her vehicle struck a line of holes in the road surface.
2. On the date in question, respondent was responsible for the maintenance of Route 19 in Clarksburg, Harrison County and its employees were aware of the condition of the road.
4. As a result of this incident, the front passenger tire burst and necessitated alignment of the vehicle. The sustained damage was in the amount of $150.52.
5. Respondent agrees that the amount of damages as put forth by claimants is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 19 in Harrison County on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the damages sustained to claimants’ vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery for their sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $150.52.
Award of $150.52.